MEMORANDUM **
Miguel Angel Leon appeals from the 36-month sentence imposed following his guilty-plea conviction for transporting illegal aliens and aiding and abetting, in violation of 8 U.S.C. § 1324(a)(l)(A)(v)(II). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Leon contends that the government breached the plea agreement by asserting that he drove the truck used to transport the aliens and that the matter should be remanded to a different judge for specific performance of the plea agreement. We conclude that the government did not breach the plea agreement. See United States v. Maldonado, 215 F.3d 1046, 1051-52 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.